     CASE 0:17-cv-00420-DSD-ECW Document 126 Filed 11/29/18 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


LYNN MELCHER, individually and
on behalf of other similarly
situated individuals,

       Plaintiff,                       Civil No.: 17-420(DSD/ECW)

v.

STARKEY   LABORATORIES,   INC.,
d/b/a     STARKEY      HEARING
TECHNOLOGIES,

       Defendant.


     ORDER GRANTING MOTION FOR FINAL SETTLEMENT APPROVAL AND FOR
                      ATTORNEYS’ FEES AND COSTS



       On November 29, 2018, the court heard plaintiffs’ Consent

Motion for Final Settlement Approval and for Attorney Fees’ and

Costs   and   held   a    Fairness   Hearing   to   determine    whether   the

Settlement     Agreement      and    Release   dated    August     2,   2018,

(Agreement) should be finally approved as fair, reasonable, and

adequate.     The court, having considered all of the submissions

and arguments with respect thereto; pursuant to Fed. R. Civ. P.

23 and 29 U.S.C. § 201 et. seq. (the FLSA), and in accordance

with the terms of the Agreement, finds good cause to grant the

motion and issue final judgment in this litigation.
   CASE 0:17-cv-00420-DSD-ECW Document 126 Filed 11/29/18 Page 2 of 7



FINDINGS:

     1.      Jurisdiction.       The court has jurisdiction over this

litigation and jurisdiction over the parties.

     2.      Fair Settlement.      The settlement, as set forth in the

Agreement, is fair, reasonable, and adequate in all respects, and

complies with Fed. R. Civ. P. 23(e) and due process of law.

     3       Compliance   with    the    Agreement.       The   parties     have

adequately    performed   their     obligations       under   the   Agreement,

including but not limited to providing notice of the settlement

in accordance with the Agreement, which notice was the best

notice practicable under the circumstances of these proceedings

and fully satisfied the requirements and the procedures for a

collective    action   under     the    FLSA,   the    requirements    of   due

process, and Fed. R. Civ. P. 23.

     4.      The Agreement Is a Good-Faith Settlement of a Bona Fide

Dispute.     The settlement of this litigation was not the product

of collusion between plaintiffs and defendant or their respective

counsel, but rather constitutes the settlement of a bona fide

dispute as a result of arms-length negotiations conducted in good

faith between the parties and their counsel.

     5.      No Objections to the Settlement.           No Settlement Class

Members have filed objections to the settlement.




                                        2
      CASE 0:17-cv-00420-DSD-ECW Document 126 Filed 11/29/18 Page 3 of 7



       6.    Settling Plaintiffs.              All of the Collective Members

have agreed to participate in the settlement by timely executing

a Release of Claims.

       Accordingly, IT IS HEREBY ORDERED that:

       1.    Definitions.           This        order   and      final    judgment

incorporates by reference the definitions in the Agreement.

       2.    Settlement     Class       Members.        The     individuals     with

unredacted settlement amounts identified in Exhibit 3 to the

consent motion for final settlement approval shall make up the

settlement class.       In light of his timely request to opt out of

the     settlement,     Scott    Lyrek     is     hereby      excluded   from   the

settlement     class,    and    shall    not    be   eligible    to   receive   any

consideration under the settlement, and has not released any

federal or state law wage claims he may have against defendant.

       3.    Settling Plaintiffs.              The individuals with redacted

settlement amounts identified in Exhibit 3 to the consent motion

for final settlement approval, upon receipt of the settlement

consideration due them as set forth in Exhibit 3, have waived and

released the claims as set forth in Section 5.1 of the Agreement,

and in the Release of Claims executed by each of them.

       4.    Settlement Approval.          Pursuant to Fed. R. Civ. P. 23

and 29 U.S.C. § 201 et. seq., the court hereby approves the

Agreement in all respects, including but not limited to (1) the

Notice of Settlement and Release and the Class Notice, (2) the


                                           3
   CASE 0:17-cv-00420-DSD-ECW Document 126 Filed 11/29/18 Page 4 of 7



release of federal and state wage law claims of the Settling

Plaintiffs and Settlement Class Members as set forth in the

Agreement, and (3) the amount of the Maximum Settlement Amount.

The parties are hereby directed to perform pursuant to the terms

of the Agreement.

     5.     Approval of the Allocation Plan and Distribution of the

Maximum Settlement Amount.                 The court approves the Post Final

Approval Allocation of the settlement proceeds as set forth in

the Agreement and in Exhibit 3 to the consent motion for final

approval,       and   the    parties       are      directed     to   distribute   the

settlement proceeds accordingly.                    In distributing the Initial

Settlement Checks, counsel for the settlement class shall inform

both the Settlement Class Members and the Settling Plaintiffs

that they have ninety (90) days to cash the settlement checks

from the date when defendant delivers the Initial Settlement

Checks to plaintiffs’ counsel.

    6.      Distribution            of   the       Settlement     Payments   to    the

Settlement Class Members and Settlement Class Member Releases.

In accordance with Sections 5.2 and 5.3 of the Agreement, all

Settlement Class Members who cash their Initial Settlement Checks

shall be deemed to have joined the existing lawsuit, to have

asserted    a    claim      under    the    FLSA,     and   to   have   released   and

discharged defendant of all of their claims under the FLSA and

MFLSA as referenced in the Agreement.                   Defendant shall place the


                                               4
    CASE 0:17-cv-00420-DSD-ECW Document 126 Filed 11/29/18 Page 5 of 7



following language on the back of the Initial Settlement Checks

payable to the Settlement Class Members:

        I agree to 1) the terms of the settlement; 2) join the
        existing case, Court File No. 0:17-cv-00420; 3) assert
        a claim under the FLSA for overtime pay; and 4) release
        Starkey and its officers, directors, shareholders,
        employees, agents, and affiliates from all claims under
        federal and state wage laws, including but not limited
        to overtime, travel time, minimum wage, recordkeeping,
        and hours of work, from 2/8/2014 through 11/30/2016.

Settlement Class Members have been fully and fairly apprised in

the court notice previously delivered to them and by the language

on the Initial Settlement Checks of the nature of the claims and

the rights they are waiving and releasing by cashing the Initial

Settlement Checks and accepting the settlement consideration, and

by doing so, such Settlement Class Member(s) shall be deemed to

have agreed to the terms of the Agreement, including the release

of all the claims referenced in Section 5.2 of the Agreement.                       If

a   Settlement   Class    Member     does      not   cash   his    or    her    Initial

Settlement Checks, such Settlement Class Member will not have

released their claims under federal or state wage laws against

defendant.

        7.   Approval     of    Attorneys’           Fees    and        Cost     Award.

Plaintiffs’ Counsel has moved for an award of attorneys’ fees and

reimbursement of expenses consistent with the Attorneys’ Fees and

Costs    Award   set    forth   in   the       Agreement.     The       court    awards

plaintiffs’ counsel’s requested attorneys’ fees ($250,000.00) and



                                           5
      CASE 0:17-cv-00420-DSD-ECW Document 126 Filed 11/29/18 Page 6 of 7



costs and expenses ($15,405.62).             The court finds this award to

be fair and reasonable.          The awarded fees, costs, and expenses

shall be paid from the Maximum Settlement Amount in accordance

with the terms of the Agreement.             This award fully satisfies all

claims for attorneys’ fees and/or costs by any legal counsel

retained by or serving any plaintiffs in the litigation.                       Except

for the attorneys’ fees and costs award, the parties are to bear

their own costs and fees.

       8.     Approval of Service Payments.               Plaintiffs have moved

for    an   award   of   a   service   payments      to    the   Named      Plaintiff

($5,000.00) and the eight deposed plaintiffs ($1,000.00 each),

for    a    total   of   $13,000.00,   for    each    plaintiff’s        respective

contributions to the case.        The court awards the service payments

as requested.       The service payments are included in the redacted

dollar amounts listed in Exhibit 3 and shall be paid from the

Maximum Settlement Amount in accordance with the terms of the

Agreement, ¶ 3.2.a.

       9.     Approval of the Cy Pres Recipient.             The court approves

of the reallocation of unclaimed funds from uncashed checks in

excess of $7,500 and the donation of funds of a lesser amount to

cy pres, pursuant to section 3.5 of the Agreement.                          The court

approves      the   National   Employment     Law    Center      as   the    cy   pres

recipient to receive these Unclaimed Funds.




                                        6
     CASE 0:17-cv-00420-DSD-ECW Document 126 Filed 11/29/18 Page 7 of 7



      10.    Dismissal      with   Prejudice.       In   accordance    with    the

Agreement, the court dismisses the litigation with prejudice and

without further costs.

      11.    Continuing      Jurisdiction.          Without    affecting       the

finality     of   this      judgment,      the   court   reserves     continuing

jurisdiction         over      the        construction,       interpretation,

implementation, and enforcement of the Agreement and any orders

related thereto, and over the administration and distribution of

the Maximum Settlement Amount.

      12.    No Admission.         Neither the Agreement nor any document

referred to therein, any action taken to implement the Agreement,

nor anything in this order or any prior order of this court may

be construed as, or used as, an admission or concession by or

against any party on any point of fact or law, or of any alleged

fault, wrongdoing, or liability whatsoever, and may not be used

in   any    civil,   criminal       or   administrative    proceeding     as   an

admission or evidence of any fault or omission against any Party,

such wrongdoing and liability being expressly denied, and no

final adjudication thereof having been made in the litigation.




Dated: November 29, 2018                 /s David S. Doty
                                         David S. Doty, Judge
                                         United States District Court




                                           7
